Name: 2008/778/EC: Council Decision of 2Ã October 2008 appointing an Austrian member and alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2008-10-08

 8.10.2008 EN Official Journal of the European Union L 267/30 COUNCIL DECISION of 2 October 2008 appointing an Austrian member and alternate member of the Committee of the Regions (2008/778/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal of the Austrian Government, Whereas: (1) On 24 January 2006, the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) A members seat on the Committee of the Regions has become vacant following the expiry of the mandate of Dr Herwig VAN STAA. An alternate members seat has become vacant following the expiry of the mandate of Ms Elisabeth ZANON, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010: (a) as a member: Dr Herwig VAN STAA, PrÃ ¤sident des Tiroler Landtages. (b) as an alternate member: Mr GÃ ¼nther PLATTER, Landeshauptmann, Tirol. Article 2 This Decision shall take effect on the day of its adoption. Done at Luxembourg, 2 October 2008. For the Council The President X. BERTRAND (1) OJ L 56, 25.2.2006, p. 75.